BRIDGES, J.,
concurring:
¶ 18. The dissent in this case obviously addresses matters which are not at issue; therefore, I am unable to join with same.
¶ 19. While joining the majority, I would admonish the chancellor in this case, as well as all chancellors in similar cases, to make appropriate findings of facts and conclusions of law so that this Court can better grasp a better meaning of why that court made its decision as it did. Hayes v. Rounds, et al., 658 So.2d 863, 864 (Miss. 1995); Tricon Metals & Services, Inc. v. Topp, 537 So.2d 1331, 1336 (Miss.1989).
¶ 20. On remand, the chancellor will have the opportunity to make such findings and conclusions as mandated by this Court in its majority.